DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 08 April 2022. As per applicant’s request, claims 1-2, 12, 15-16, 18, 20-21 have been amended. Claims 1-13, 15-23, 26-27 are pending in the application.

Response to Arguments
The 35 U.S.C. 112(b) rejections of claims 18-19 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Edward P. Ryan, Reg. No. 64912, in response to interview of 02 June 2022.
The claims have been amended as follows:
1. (Currently Amended) A computer-implemented method for training a learning model to predict an outcome expected for a particular positional value, the method comprising: 
obtaining an input set of data records and a target positional value, each data record having a label and a positional value, the label of each data record being one in a label set; and 
training a logistic regression model including an output layer, an input layer corresponding to the label sets and a network structure provided therebetween, the network structure having a plurality of functions trained so as to evaluate influence from each label in the label set depending on a relationship between the target positional value and a representative positional value associated with the label in the label set, each of the plurality of functions including a weight function that takes the representative positional value, the target positional value, and a positional parameter as an input, and the output layer having an output function that receives a sum of outputs from the plurality of functions to estimate a target output.

2. (Currently Amended) The method of claim 1, wherein the method further comprises: 
generating an input vector for the logistic regression model from the input set, the input vector including a plurality of elements each having a value representing at least whether a corresponding label in the label set is observed in the input set or not, each element being associated with a positional value obtained from one or more data records having the corresponding label in the input set as the representative positional value.

12. (Currently Amended) The method of claim 10, wherein the method further comprises: 
estimating an outcome for the given positional value from the set of data records in one training data using the logistic regression model; and 
updating the positional parameter and the weight parameter by comparing the answer given for the given positional value with the outcome estimated for the given positional value.

16. (Currently Amended) A computer-implemented method for training a learning model to predict an outcome expected for a particular positional value, the method comprising: 
obtaining an input set of data records and a target positional value, each data record having a label and a positional value; 
generating an input vector from the input set, the input vector including a plurality of elements representing labels observed in the input set, the elements being associated with representative positional values; and 
training a logistic regression model to calculate a degree of influence from each label observed in the input set for the target positional value in a manner based, at least in part, on the elements and the representative positional values associated therewith, and to compute a target outcome for the target positional value based on the degree of influence from each label observed in the input set, where the logistic regression model includes a plurality of functions, each including a weight function that takes a respective representative positional value, the target positional value, and a positional parameter as an input, and the output layer having an output function that receives a sum of outputs from the plurality of functions to estimate a target output.

18. (Currently Amended) A computer-implemented method for learning a learning model used for predicting an outcome expected for a particular positional value, the method comprising: 
preparing a collection of training data each including a set of data records, a given positional value and an answer given for the given positional value, each data record having a label and a positional value, the label of each data record being one in a label set; 
initializing a logistic regression model including an output layer, an input layer corresponding to the label set and a network structure provided therebetween, the network structure having a plurality of functions to evaluate influence from each label in the label set depending on a relationship between the given positional value and a representative positional value associated with the label in the label set, each of the plurality of functions including a weight function that takes the representative positional value, the given
estimating an outcome for the given positional value from the set of data records in each training data using the logistic regression model; and 
updating the plurality of the functions of the logistic regression model by comparing the answer in each training data with the outcome estimated for the given positional value.

19. (Currently Amended) The method of claim 18, wherein each function is parameterized by a positional parameter and a weight parameter for a corresponding label in the label set, the positional parameter representing a range of influence from the corresponding label on the 

20. (Currently Amended) A computer system for training a learning model to predict an outcome expected for a particular positional value, comprising: 
a memory tangibly storing program instructions; and 
a processor in communications with the memory for executing the program instructions, wherein the processor is configured to: 
obtain an input set of data records and a target positional value, wherein each data record has a label and a positional value, and the label of each data record is one in a label set; 
train a logistic regression model including an output layer, an input layer corresponding to the label set and a network structure provided therebetween, wherein the network structure has a plurality of functions trained so as to evaluate influence from each label in the label set depending on relationship between the target positional value and a representative positional value associated with each label in the label set, each of the plurality of functions including a weight function that takes the representative positional value, the target positional value, and a positional parameter as an input, and the output layer having an output function that receives a sum of outputs from the plurality of functions to estimate a target output; and 
estimate a target outcome for the target positional value from the input set using the logistic regression model.

21. (Currently Amended) The computer system of claim 20, wherein the computer system is further configured to: 
generate an input vector for the logistic regression model from the input set, wherein the input vector includes a plurality of elements each having a value representing at least whether a corresponding label in the label set is observed in the input set or not, and each element is associated with a positional value obtained from one or more data records having the corresponding label in the input set as the representative positional value.


Allowable Subject Matter
Claims 1-13, 15-23, 26-27 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 16, 18, 20, 23 and further search, claims 1, 16, 18, 20, 23 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 and 23:
...
training a logistic regression model to calculate a degree of influence from each label observed in the input set for the target positional value in a manner based, at least in part, on the elements and the representative positional values associated therewith, and to compute a target outcome for the target positional value based on the degree of influence from each label observed in the input set, where the logistic regression model includes a plurality of functions, each including a weight function that takes a respective representative positional value, the target positional value, and a positional parameter as an input, and the output layer having an output function that receives a sum of outputs from the plurality of functions to estimate a target output.

Claim 16:
...
training a logistic regression model to calculate a degree of influence from each label observed in the input set for the target positional value in a manner based, at least in part, on the elements and the representative positional values associated therewith, and to compute a target outcome for the target positional value based on the degree of influence from each label observed in the input set, where the logistic regression model includes a plurality of functions, each including a weight function that takes a respective representative positional value, the target positional value, and a positional parameter as an input, and the output layer having an output function that receives a sum of outputs from the plurality of functions to estimate a target output.

Claim 18:
...
initializing a logistic regression model including an output layer, an input layer corresponding to the label set and a network structure provided therebetween, the network structure having a plurality of functions to evaluate influence from each label in the label set depending on a relationship between the given positional value and a representative positional value associated with the label in the label set, each of the plurality of functions including a weight function that takes the representative positional value, the given positional value, and a positional parameter as an input, and the output layer having an output function that receives a sum of outputs from the plurality of functions to estimate a target output;
...

Claim 20:
...
train a logistic regression model including an output layer, an input layer corresponding to the label set and a network structure provided therebetween, wherein the network structure has a plurality of functions trained so as to evaluate influence from each label in the label set depending on relationship between the target positional value and a representative positional value associated with each label in the label set, each of the plurality of functions including a weight function that takes the representative positional value, the target positional value, and a positional parameter as an input, and the output layer having an output function that receives a sum of outputs from the plurality of functions to estimate a target output;
...

Regarding the cited limitations of claims 1, 16, 18, 20, 23 which do not appear to be taught by the prior art: Karoly et al. teaches a logistic regression model comprising a plurality of functions. Ludusan teaches a linear regression model comprising functions each of which includes a weight function taking a representative positional value, a target/given positional value and a positional parameter as input.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise a logistic regression model comprising a plurality of functions, each of which includes a weight function which takes a representative positional value, a target/given positional value and a positional parameter as input.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 16, 18, 20, 23.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 16, 18, 20, 23 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/BRIAN M SMITH/               Primary Examiner, Art Unit 2122